Dismissed and Memorandum Opinion filed April 3 , 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00885-CV

                      DAVID FITZGERALD, Appellant

                                        V.
                    JACKSON HINDS GARDEN, Appellee

              On Appeal from County Civil Court at Law No. 1
                           Harris County, Texas
                     Trial Court Cause No. 1036844

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed October 7, 2013. The clerk’s
record was filed December 27, 2013. No reporter’s record was taken. No brief
was filed.

      On February 7, 2014, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before March 10, 2014, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.




                                        2